 

Case: 1:19-cr-00124-BYP Doc #: 28 Filed: 07/17/19 1of 2. PagelD # 141

IN THE UNITED STATES DISTRICT COURT a,
FOR THE NORTHERN DISTRICT OF OHIO.

EASTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

ANGEL RIOS,
JAIME HERNANDEZ-DE LA PAZ,
FELIX M. CRUZ,

EDWIN A. TAVAREZ,
MIGDALIA PABON,

EDWIN VASQUEZ,

MALVIN D. ROMAN,

Defendants.

)

Nee eee ee” ee” ee ee ee ee ee ee ee

 

CASE NO.: 1:19CR00124

JUDGE BENITA Y. PEARSON

MOTION TO SEAL SUPERSEDING
INDICTMENT

 

Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Patrick P. Burke, Assistant United States Attorney, and respectfully

moves this Court for an order sealing the attached indictment for the following reason(s): Risk

of flight and danger to the community.

The government further requests this Court to order that an Assistant United

States Attorney of the Criminal Division of the United States Attorney's Office for the Northern

District of Ohio may obtain, upon request, a certified copy of this indictment should any

defendant be located in another judicial district and a certified copy of this indictment is needed
Case: 1:19-cr-00124-BYP Doc #: 28 Filed: 07/17/19 2 of 2. PagelD #: 142

for forwarding to that judicial district. See Rule 6(e)(4) of the Federal Rules of Criminal

Procedure.

Respectfully submitted,

JUSTIN E. HERDMAN
United States Attorney

fit. f-

 

Patrick P. Burke (OH: 0082609)
Assistant United States Attorney
United States Court House

801 West Superior Avenue, Suite 400
Cleveland, OH 44113

(216) 622-3689

(216) 522-7499 (facsimile)
Patrick.Burke@usdoj.gov
